Citation Nr: 0001680	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  93-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active military service from March 1974 to 
March 1978 and from June 1980 to July 1987.  He has been 
represented throughout his appeal by the Disabled American 
Veterans.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a determination of 
December 1992 by the St. Louis, Missouri Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The veteran has 
since moved to within the jurisdiction of the Denver, 
Colorado, RO.  In July 1995 and August 1998, the Board 
remanded this case to the RO.  


REMAND

In the initial RO decision, it was determined that the 
veteran's service-connected disability did not have the 
requisite rating under the law and regulation in effect at 
that time.  Thus, the veteran's claim for Chapter 31 benefits 
was denied based on law and regulation which have since been 
revised, as noted in the July 1995 remand decision.  
Thereafter, in August 1994, the veteran reported for a 
counseling session.  In August 1994, it was determined that 
the veteran did not have a "serious employment handicap."  
This denial appears to be under the revised law and 
regulation.  However, consideration of Davenport v. Brown, 7 
Vet. App. 476 (1995) was not undertaken at that time.  It 
appears from the record that documentation of this 
determination was not of record at the time of the two Board 
remand decisions.  

In the July 1995 remand decision, the Board pointed out that 
the revised law and regulation were for application (as 
noted, the August 1994 determination does not appear to have 
been of record at that time).  In addition, consideration of 
Davenport was requested.  In response, the RO requested on 
multiple occasions that the veteran submit information 
pertaining to his claim and schedule a counseling 
appointment, but the veteran failed to respond to all 
correspondence from the RO.  In October 1995, the veteran was 
informed that his claim had been suspended.  Accordingly, in 
a supplemental statement of the case, issued in July 1997, 
the RO confirmed and continued the denial of the veteran's 
claim on the new basis that he had failed to cooperate with 
the RO.  The RO cited 38 C.F.R. § 21.100.  

In the August 1998 remand decision, the Board noted that the 
veteran's claim had not been considered pursuant to Davenport 
and that the aforementioned correspondence from the RO to the 
veteran was not of record.  The Board also acknowledged the 
veteran's duty to cooperate with the RO.  In response, the 
aforementioned correspondence was associated with the claims 
file.  The RO also again attempted to schedule a counseling 
appointment with the veteran.  The veteran did not respond.  
As such, in November 1998, he was informed that his claim for 
vocational rehabilitation had been suspended and that his 
case had been placed in "discontinued" status.  In a 
subsequent June 1999 supplemental statement of the case, the 
RO again referred to 38 C.F.R. § 21.100 and indicated that 
counseling was required in order to proceed with the 
veteran's claim, but stated that the veteran was unresponsive 
to all attempts to initiate counseling.  

Pertinent VA regulations provide that a veteran seeking 
chapter 31 vocational rehabilitation training will be 
assigned a specific case status.  See 38 C.F.R. § 21.180(a).  
The initial case status is "applicant" status.  Once the 
existence of a qualifying service-connected disability is 
established under § 21.40(a), an "initial evaluation" is 
scheduled.  38 C.F.R. § 21.50(a).  If the veteran attends the 
appointment for an initial evaluation the veteran progresses 
to "evaluation and planning status."  See 38 C.F.R. § 
21.180(e)(1)-(4).  During evaluation and planning status, it 
is determined whether the veteran has an employment handicap 
under § 21.40(b) and whether achievement of a vocational goal 
is feasible.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.  When a 
decision concerning achievement of a vocational goal cannot 
be made during the initial evaluation, 38 C.F.R. § 21.57 
provides for an extended evaluation, and the veteran's case 
may be assigned to "extended evaluation status."  38 C.F.R. § 
21.57(a), see 38 C.F.R. § 21.188.  Both §§ 21.50 and 21.57 
are contained in part 21, subpart A, title 38, Code of 
Federal Regulations, under a subheading "Initial and Extended 
Evaluations."  Section 21.50(e) states: 

The purpose of the initial evaluation and 
the steps in the process shall be 
explained to the veteran and his or her 
cooperation requested.  If the veteran 
does not cooperate in the initiation or 
completion of the initial evaluation the 
counseling psychologist shall make a 
reasonable effort through counseling to 
secure the veteran's cooperation.  If the 
veteran's cooperation cannot be secured, 
the counseling psychologist shall suspend 
the initial evaluation until such time as 
the veteran cooperates.  The veteran will 
be informed of any suspension of the 
initial evaluation, the reasons for this 
action, and the steps necessary to resume 
the evaluation.

38 C.F.R. § 21.50(e).  Additionally, 38 C.F.R. § 
21.184(c)(2)(iii) allows for termination of evaluation and 
planning status if the veteran fails to cooperate.  Although 
38 C.F.R. § 21.57 does not contain a specific provision 
concerning the veteran's cooperation, 38 C.F.R. § 
21.188(d)(i)-(iii) allows for termination of extended 
evaluation status in the event the veteran fails to 
participate in an extended evaluation.  A subheading of Part 
21, subpart A, of 38 C.F.R. entitled "Conduct and 
Cooperation," includes two especially pertinent sections: 38 
C.F.R. § 21.362 states that the VA shall make a reasonable 
effort to inform the veteran and assure his understanding of 
the specific responsibilities of the veteran in the process 
of developing and implementing a program of rehabilitation 
services, especially the specific responsibility for 
satisfactory conduct and cooperation"  38 C.F.R. § 21.364 
provides that if the VA determines that a veteran has failed 
to maintain satisfactory conduct or cooperation, VA may, 
after determining that all reasonable counseling efforts have 
been made and are found not reasonably likely to be 
effective, discontinue services and assistance to the 
veteran.  38 C.F.R. § 21.364(a); see McRae v. Brown, 9 Vet. 
App. 229, 233-34 (1996).

If a veteran fails to comply with the "Conduct and 
Cooperation" provisions, the veteran may be moved from 
"evaluation and planning" status or "extended evaluation" 
status to, first, "interrupted" status with suspension of 
services, and then to "discontinued" status where services to 
the veteran may be terminated.  See 38 C.F.R. §§ 21.197-.198.  
This process also applies to decisions to suspend services 
under § 21.50(e) supra.  See 38 C.F.R. § 21.197(b)(1).  The 
purpose of assignment to interrupted status is to assure that 
all appropriate actions have been taken to help the veteran 
continue in his or her program before discontinuing benefits 
and services.  Finally, whenever a veteran's status is 
changed, the veteran must be fully informed of that fact by a 
letter that states the reasons for the change in status, 38 
C.F.R. § 21.180(d), and be afforded prior notification of any 
adverse action, 38 C.F.R. § 21.420(d).

In this case, as noted, the veteran was first placed in 
"suspended (interrupted)" status and then was placed in 
"discontinued" status.  A review of the November 1998 
notification letter shows that the veteran was notified that 
he could appeal that action.  However, the Board finds that 
since the denial of the veteran's initial claim for Chapter 
31 benefits has been confirmed and continued based on his 
lack of cooperation, this issue is in fact incorporated into 
his current appeal since the RO is no longer denying the 
claim based on whether or not a serious employment handicap 
exists, but upon the veteran's failure to respond to VA 
correspondence.  It is apparent that the RO finds that a 
determination regarding whether or not a serious employment 
handicap exists with consideration of Davenport cannot be 
undertaken without cooperation from the veteran.  

In a recent decision, Wing v. West, 11 Vet. App 98 (1998), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), emphasized the necessity 
of thoroughly notifying the veteran of the status of his 
claim and any changes thereto.  It appears from the 
historical review as set forth above, that the veteran's 
claim falls within the directives of Wing.  However, a review 
of the most recent supplemental statement of the case does 
not cite all of the pertinent law and regulations with regard 
to the current reason for the denial of the veteran's claim.  
As noted, the only cited regulation was 38 C.F.R. § 21.100.  
The Board notes that in circumstances where the Board 
determine that a claimant has been prejudiced by a deficiency 
in the statement of the case, the Board should remand the 
case to the RO pursuant to 38 C.F.R. § 19.9, specifying the 
action to be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In this case, in order to afford the veteran the opportunity 
to submit argument and evidence with regard to the current 
denial of his claim, this case must be remanded to initially 
provide him with the substance of the applicable regulations.  
Thus, the RO should review the veteran's claim and provide 
him with the following regulations:  38 C.F.R. §§ 21.50, 
21.180, 21.184, 21.188, 21.197, 21.198, 21.362, 21.364, 
21.420.  In the review of the claim, the RO should address 
what explanation of the purpose of the initial evaluation was 
provided to the veteran and how the veteran was informed of 
the suspension of the initial evaluation, the reasons for the 
suspension, and the steps necessary to resume the initial 
evaluation per 38 C.F.R. § 1.50(e); how the veteran was 
informed of his responsibility for satisfactory conduct and 
cooperation per 38 C.F.R. § 21.362(b); what reasonable 
counseling efforts have been made per38 C.F.R. § 21.364(a); 
what change in status had been made per 38 C.F.R. § 21.180-
.198; what notification of any such change he had received 
per 38 C.F.R. §§ 21.180(d), 21.420; and the applicability of 
any actions taken under that provision 38 C.F.R. § 21.198(b).  

In the event that the veteran's claim is reactivated, 
consideration of Davenport should be undertaken.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

In the event that the veteran's claim is 
reactivated, consideration of Davenport 
should be undertaken.  Otherwise, the RO 
should review the veteran's claim and 
should address what explanation of the 
purpose of the initial evaluation was 
provided to the veteran and how the 
veteran was informed of the suspension of 
the initial evaluation, the reasons for 
the suspension, and the steps necessary 
to resume the initial evaluation per 38 
C.F.R. § 21.50(e); how the veteran was 
informed of his responsibility for 
satisfactory conduct and cooperation per 
38 C.F.R. § 21.362(b); what reasonable 
counseling efforts have been made per38 
C.F.R. § 21.364(a); what change in status 
had been made per 38 C.F.R. § 21.180-198; 
what notification of any such change he 
had received per 38 C.F.R. §§ 21.180(d), 
21.420; and the applicability of any 
actions taken under that provision 38 
C.F.R. § 21.198(b).  

If the action taken is adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations to include 38 C.F.R. 
§§ 21.50, 21.180, 21.184, 21.188, 21.197, 
21.198, 21.362, 21.364, 21.420.  

He should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




